Citation Nr: 9907199	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-22 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
prior to January 1, 1998.

2.  Entitlement to an increased evaluation for PTSD, 
evaluated as 50 percent disabling on and after January 1, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Detroit, Michigan (RO) in which the RO continued the 10 
percent evaluation assigned for the veteran's PTSD.  
Thereafter, the RO increased the evaluation assigned for the 
veteran's PTSD to 30 percent in February 1996, effective 
April 1, 1994, the date of the veteran's claim for an 
increased evaluation, and to 50 percent in October 1998, 
effective January 1, 1998.  Throughout the appeal, the RO 
assigned temporary total disability ratings based on 
hospitalizations for service-connected PTSD.

The Board notes that in a VA Form 1-9 (Appeal to Board of 
Veterans' Appeals) received in May 1997, the veteran appears 
to be initiating an appeal of the RO's June 1996 denial of a 
total disability evaluation based on individual 
unemployability.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's claim has been 
obtained.

2.  The veteran's PTSD, which has necessitated frequent 
periods of hospitalization, rendered him demonstrably unable 
to obtain or retain employment from the period of April 1, 
1994 to December 31, 1997.

3.  The veteran's PTSD, which has necessitated frequent 
periods of hospitalization, renders him demonstrably unable 
to obtain or retain employment from January 1, 1998.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
post-traumatic stress disorder (PTSD) should be increased to 
reflect more accurately the severity of his symptomatology.  
As a preliminary matter, it is noted that the veteran's claim 
indicates an increase in severity of his service-connected 
disability, and is therefore a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 337, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In addition, the Board is satisfied that the record 
contains all evidence necessary for an equitable disposition 
of the veteran's claim on a schedular basis, and that, to 
this extent, the RO has fulfilled its duty to assist the 
veteran in developing the facts pertinent to his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).

The Board notes that during the pendency of the veteran's 
claim, the regulations pertaining to the evaluation of mental 
disorders were amended, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (1996) (presently codified at 38 C.F.R. 
§§ 4.125- 4.130 (1998) (hereinafter referred to as 
"current" regulations).  The United States Court of 
Veterans Appeals (Court) has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Court noted that this 
view comports with the general thrust of the duty-to-assist 
and the benefit-of-the-doubt doctrines.  Id.  In light of the 
foregoing, the Board will determine which of the current and 
former versions of the regulations is more favorable to the 
veteran's claim and will apply the more favorable version 
thereto.

The veteran served in Vietnam for fourteen and one half 
months, including periods of combat.  Since 1991, he has been 
hospitalized for PTSD on twelve occasions and has received 
extensive PTSD outpatient treatment.  Records of inpatient 
and outpatient care and June 1995 hearing testimony reflect 
that the veteran has consistently reported feelings of 
depression, anger and social isolation, nightmares, sleep 
problems, flashbacks, hearing voices and babies crying, and 
paranoia, which causes him to pace his house at night time.  
The veteran, although previously employed in a number of 
responsible positions, has not worked since 1991, allegedly 
because of an inability to handle organizational and 
administrative tasks.  He has been receiving disability 
benefits from the Social Security Administration for several 
years due to PTSD.

The evidence of record shows that from 1991 until the January 
1, 1998 effective date of the increased evaluation to 50 
percent, the veteran was hospitalized at the Battle Creek, 
Michigan VA Medical Center (VAMC) ten times for inpatient 
PTSD treatment, and was awarded temporary total disability 
for each of those periods.  See 38 C.F.R. § 4.29 (1998).  The 
first hospitalization occurred in June 1991 after the veteran 
made a suicide attempt.  During some, but not all, of these 
hospitalizations, the veteran's mental condition was observed 
to improve and respond to treatment.  However, during 
repeated readmissions, his PTSD symptoms were noted to have 
increased in the interim, including suicidal ideation, 
depression, flashbacks, nightmares, and anger.  Generally 
during hospital admissions, the veteran has been observed to 
have fair judgment and insight, no delusions or 
hallucinations and good interaction with other patients.  He 
has not presented harm to himself or others during hospital 
stays, however he has reported violent encounters outside the 
hospital.  The veteran has exhibited normal speech, impaired 
short-term but unimpaired long-term memory, passive 
suicidality but no active plan, a range of affect and a 
dysphoric mood.  His conversation revealed difficulty in 
concentrating and focusing and he exhibited anger.  His 
Global Assessment of Functioning (GAF) scores were generally 
from 50 to 60 in the early 1990's, but have more recently 
settled at 40.

During a VA compensation and pension examination in August 
1995, the veteran reported hearing babies crying; 
experiencing feelings of bitterness and paranoia as well as 
difficulty in sleeping and in getting along with people; 
engaging in physical violence; ending up hospitalized or in 
jail due to aggressive behavior; and having marital trouble 
as a result of all of these difficulties.  The examiner 
observed that the veteran did not wish the exam room door to 
be closed due to phobia, that the veteran constantly rocked 
during the examination and that the veteran did not provide a 
coherent account of pre-service or post-service activities.  
The examiner felt, however, that this lack of coherence was 
not due to a psychotic process.  A diagnosis of PTSD was 
rendered based on traumatic Vietnam War experiences, 
nightmares, anger, hopelessness, social isolation and 
occupational impairment and a GAF score of 40 was noted.

The veteran was again examined in March 1997 by the same VA 
examiner.  During this examination, the veteran reported that 
his PTSD therapy program was causing him to experience 
additional flashbacks.  He also reported spending increased 
time in isolation because due to heightened flashbacks and 
nightmares.  The examiner noted that the veteran exhibited a 
decreased level of fear since August 1995, however he 
appeared to be restless and having difficulty in 
concentration.  Again, PTSD was diagnosed, based on traumatic 
Vietnam War experience, nightmares, flashbacks, social 
isolation, post-substance abuse, paranoid feelings and poor 
temper control.  A GAF score of 40 was noted.

Additional pertinent evidence of record includes VAMC 
outpatient treatment records from the veteran's ongoing PTSD 
therapy program.  The veteran has shown some desire to find a 
job, however there is no indication from treatment records 
that he would be capable of obtaining and retaining 
employment.  Records show the veteran has reported he was 
attending church regularly and was volunteering at the 
church, as well as attending support groups to deal with his 
grief due to the loss of his wife.  The records also show 
that the veteran has been treated with medication for 
depression on a constant basis, and that his depression has 
increased in severity in relation to the illnesses of his 
family members.

The Board finds that for both the periods of April 1, 1994 to 
December 31, 1997, in which the veteran's PTSD is evaluated 
as 30 percent disabling, and from January 1, 1998 onwards, in 
which the veteran's PTSD is evaluated as 50 percent 
disabling, a more favorable evaluation is reached under the 
former regulations."  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  Under the former regulations, a 30 
percent evaluation for PTSD requires definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation for PTSD 
requires considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
requires severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
(DC) 9411 (1996).  A veteran need only meet a single of the 
criteria for a 100 percent evaluation under former 38 C.F.R. 
§ 4.132, DC 9411, in order to be entitled to total 
compensation.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

In applying the regulations to the period of April 1, 1994 to 
December 31, 1997, the evidence cumulatively shows that 
because the veteran's PTSD necessitated numerous periods of 
extended hospitalization, he was demonstrably unable to 
retain employment during that period.  The fact that the 
veteran received 100 percent temporary total evaluations for 
the approximately ten periods of hospitalization during that 
period indicates that, although he admitted himself 
voluntarily, the hospitalizations were warranted.  Due to his 
frequent necessary hospitalizations, the Board finds that the 
veteran, was unable to retain employment during the period of 
April 1, 1994 to December 31, 1997.  Because the veteran's 
symptoms satisfy one of the criteria for a 100 percent 
evaluation, no further analysis under the former regulation 
is necessary, and the Board finds that a 100 percent 
evaluation is warranted for the period of April 1, 1994 to 
December 31, 1997.

The evidence of record shows that the veteran's PTSD has not 
improved since December 31, 1997.  Given that, as of October 
1998, the veteran had already been hospitalized twice in 
1998, the pattern of repeated hospitalizations for the 
purpose of controlling the PTSD symptoms is likely to 
continue.  The veteran is unlikely to have the ability to 
retain any employment over any reasonable length of time 
because such employment would be interrupted repeatedly for 
hospitalization.  Furthermore, the veteran's consistently low 
GAF scores of 40 indicate a major impairment in the ability 
to function in the employment world.  American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 46-47 (1994).  The Board finds 
that a 100 percent evaluation should be continued, beginning 
on January 1, 1998.
ORDER

A 100 percent evaluation for PTSD is granted subject to the 
statutory and regulatory provisions governing the payment of 
monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

